Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/21/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an enclosure wall of an enclosure” in line two and six. It is unclear whether the two limitations refer to the same structure or different structure. Appropriate correction is required. 
Claim 1 recites “a peripheral extension” in line three and nine. It is unclear whether the two limitations refer to the same structure or different structure. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-10 is/are rejected. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,494,756; Anderson et al.) 
As to claim 1, D1 discloses a hole seal (Figures 1-7) comprising: 
a plate (20) having a surface (surface of 20 that is away from 70) configured to face away from an enclosure wall (70) of an enclosure, and a peripheral extension (24) that is angled away from the surface; 
a stud (22) coupled to and extending away from the plate (20); 
a gasket (30); 
a retaining member (40) configured to engage an enclosure wall (70) of an enclosure opposite the gasket (34); and 
a fastener (50) configured to threadingly engage the stud (22) and be advanced along the stud to urge the retaining member (40) against the enclosure wall (70), thereby urging a peripheral extension (24) of the plate into the gasket (30), via compression of the gasket against an exterior surface of the enclosure wall (since the gasket 30 is an elastomeric material [Col.3, L5457], advancing the fastener 50 along the stud 22 will urge the peripheral extension 24 to compress the gasket 30 against the wall 70.)  

As to claim 2, D1 discloses the hole seal of claim 1, wherein the peripheral extension (24) of the plate includes a peripheral edge, and wherein as the fastener is advanced, the peripheral edge of the plate (20) is configured to contact the gasket (30) first (Figures 1 and 8.)  

As to claim 3, D1 discloses the hole seal of claim 1, wherein the gasket (30) has a peripheral surface, and wherein an angle of the peripheral surface relative to the surface of the plate is configured to be changed via compression of the gasket by the peripheral extension of the plate (since the gasket 30 is an elastomeric material [Col.3, L5457], advancing the fastener 50 along the stud 22 will urge the peripheral extension 24 to compress the gasket 30 against the wall 70. As the fastener 50 is advancing along the stud 22, the surface of the gasket 30 changes due to compression.)  
  
As to claim 4, D1 discloses the hole seal of claim 3, wherein, the peripheral surface of the gasket is configured to substantially align with a peripheral surface of the peripheral extension of the plate after the fastener is tightened to compress the gasket against the enclosure wall (Figure 1).  

As to claim 5, D1 discloses the hole seal of claim 1, wherein the gasket (30) has a first hole, the retaining member (40) has a second hole, and- 33 -QB\68374131.4Matter No. 144153.01135Client Ref. 19-007 wherein the stud (22) is configured to extend through the first hole of the gasket (30), extend through an aperture (60) of the enclosure wall (70), and extend through the second hole of the retaining member (40) to threadingly engage with the fastener (50), and wherein the gasket (30) has opposing planar surfaces, and the surface of the plate is planar (Figures 1 and 5.)  

As to claim 6, D1 discloses the hole seal of claim 1, wherein the peripheral extension (24) of the plate (20) is configured to angle away from the stud (22) and towards the enclosure wall (70) when the hole seal is installed with the enclosure wall (Figures 1 and 5.)  

As to claim 8, D1 discloses the hole seal of claim 1, wherein the gasket (30) is configured to extend entirely across an aperture (60) of the enclosure wall (70) to be sealed by the gasket (30), when the hole seal is installed with the enclosure (Figure 1).  

As to claim 9, D1 discloses the hole seal of claim 8, wherein, when the hole seal is installed with the enclosure, the gasket (30) is configured to define a sealing area (The annular gasket has a radial width, which contacts the wall 70 in the installed position. The contact area defines the sealing area.) between the gasket (30) and the enclosure wall (70), and a non-sealing area (area of the gasket opening 32 defines the non-sealing area) between the gasket (30) and the enclosure wall (70), the non-sealing area being positioned radially inward relative to the sealing area (Figures 1 and 8.)  

As to claim 10, D1 discloses the hole seal of claim 9, the sealing area is aligned with a region of the gasket (30) in contact with the peripheral extension of the plate (20), and wherein the sealing area has an annulus shape (Figures 1-3 and 8.)  

As to claim 11, D1 discloses the hole seal of claim 10, wherein the plate (20) and the gasket (30) are configured to maintain a gap between the plate (20) and the gasket (30) (Figure 8), when the hole seal is installed with the enclosure, the gap extending along the non-sealing area (Figures 1 and 8.)  

As to claim 12, D1 discloses a hole seal (Figures 1-7) comprising: - 34 - QB\68374131.4Matter No. 144153.01135Client Ref. 19-007 
a plate (20); 
a stud (22) coupled to and extending away from the plate (20); 
a gasket (30) that surrounds the stud (22); 
a retaining member (40) configured to engage an enclosure wall of an enclosure opposite the gasket; and 
a fastener (50) configured to threadingly engage the stud (22), and at least one of:
the gasket (30) having a peripheral extension (30 has a radial and axial extensions) that is angled away from the stud towards the enclosure wall, in an uncompressed configuration (Figures 3 and 5); or 
the plate (20) having a peripheral extension (24) that is angled away from the stud (22) and is configured to angle towards the enclosure wall (70) when installed on the enclosure wall, a peripheral end of the peripheral extension of the plate being configured to first contact the gasket (30) and compress the gasket against an exterior surface of the enclosure wall as the fastener is tightened onto the stud (since the gasket 30 is an elastomeric material [Col.3, L5457], advancing the fastener 50 along the stud 22 will urge the peripheral extension 24 to compress the gasket 30 against the wall 70.)  

As to claim 13, D1 discloses the hole seal of claim 12, wherein when the hole seal is installed with the enclosure, the gasket (30) defines a sealing area (The annular gasket has a radial width, which contacts the wall 70 in the installed position. The contact area defines the sealing area.) between the gasket (30) and the enclosure wall (70), and a non-sealing area (area of the gasket opening 32 defines the non-sealing area) between the gasket (30) and the enclosure wall (70), the non-sealing area being positioned radially inward relative to the sealing area (Figures 1 and 8.)  

As to claim 14, D1 discloses the hole seal of claim 12, wherein the plate (20) has the peripheral extension (24) that is angled away from the stud (22) and towards the enclosure wall (70) (Figures 1 and 5); wherein the plate (20) has an exterior surface that is configured to face away from the enclosure, and the peripheral extension (24) of the plate (20) is angled away from the exterior surface; and the plate (20) is configured to first contact the gasket at a peripheral end of the peripheral extension (24) of the plate, when the fastener (50) is tightened, to compress the gasket against the exterior surface of the enclosure wall (since the gasket 30 is an elastomeric material [Col.3, L5457], advancing the fastener 50 along the stud 22 will urge the peripheral extension 24 to compress the gasket 30 against the wall 70.)  

As to claim 17, D1 discloses (Figures 1-7) a method for sealing an aperture of an enclosure with a hole seal, the method comprising: 
engaging a threaded fastener (50) with a stud (22) of the hole seal; and 
rotating the threaded fastener (50) until the threaded fastener urges a retaining member (40) of the hole seal into contact with an interior surface of the enclosure (surface opposite to 72 defines the interior surface; Figure 1); 
wherein urging the retaining member (40) into contact with the interior surface of the enclosure causes a peripheral extension (24) of a plate (20) of the hole seal to contact a gasket (30) of the hole seal to compress the gasket (30) against an exterior surface (72) of the enclosure wall (70), the peripheral extension (24) of the plate (20) being angled towards the enclosure wall (70) relative to an exterior surface of the plate (since the gasket 30 is an elastomeric material [Col.3, L5457], advancing the fastener 50 along the stud 22 will urge the peripheral extension 24 to compress the gasket 30 against the wall 70; Figures 1 and 5.)  
 
As to claim 18, D1 discloses the method of claim 17, wherein contact between the peripheral extension (24) of the plate (20) and the gasket (30): changes an angle of a peripheral surface of the gasket relative to the exterior surface of the enclosure, as the fastener is rotated (Since the gasket 30 is an elastomeric material [Col.3, L5457], advancing the fastener 50 along the stud 22 will urge the peripheral extension 24 to compress the gasket 30 against the wall 70. During compression, the peripheral surface of the gasket 30 undergo changes, and the angle by which the peripheral surface changes depends of the tightening force and the angle of the peripheral extension 24.); generates a sealing area (The annular gasket has a radial width, which contacts the wall 70 in the installed position. The contact area defines the sealing area.) between the gasket and the enclosure wall, the sealing area including a portion of the gasket in contact with the peripheral extension of the plate; andQB\68374131.4Matter No. 144153.01135Client Ref. 19-007 generates a non-sealing area (area of the gasket opening 32 defines the non-sealing area) between the gasket and the enclosure wall that is radially inward from the sealing area (Figures 1 and 8.)  

As to claim 19, D1 discloses the method of claim 18, wherein changing the angle of the peripheral surface of the gasket (30) substantially aligns the angle of the peripheral surface of the gasket (30) with the angle of an exterior surface of the peripheral extension of the plate (20) (Figures 1-7.)  




Allowable Subject Matter
Claims 7, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675